DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 25-29, drawn to a pin board tool.
Group II, claims 30-35, drawn to a 3D scanning and printing system.
Group III, claims 36-41, drawn to a method for three-dimensional, 3D, scanning and printing.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a pin board tool comprising: an array of parallel pins, wherein the parallel pins in the array are aligned in the longitudinal direction of the parallel pins when the pin board tool is empty and each parallel pin comprises a first end section having a first cross section, a second end section having a second cross section and a middle section having a third cross section between the first end section and the second end section, the third cross section being smaller than at least one of the first cross section and the second cross section; a fixture holding the array of parallel pins, wherein the fixture comprises a comb structure having a plurality of teeth, the middle section being able to pass between the plurality of teeth of the comb structure and at least one of the first end section and the second end section being unable to pass , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Wang (WO2017180958A2) in view of Said (US-20050076521-A1), Werner (US-20150089791-A1), and Pierce (US-20090063092-A1).
Wang teaches a pin board tool adapted for facilitating three-dimensional scanning and printing comprising an array of parallel pins (claims 12, 13, 18, 19, 20, figures 5A, 5B), a fixture holding the array of parallel pins ([0056]), and locking means configured to lock the array of parallel pins in place when activated to provide a print bed for 3D printing an object having a surface corresponding to a pattern formed by the array of parallel pins locked in place, wherein the parallel pins in the array are configured to be able to move freely in a longitudinal direction of the parallel pins independent of each other within a movement range when the locking means are inactive and an object is pushed against the parallel pins, the movement range being equal to or smaller than a length of each parallel pin (figs 5A, 5B; [0054]-[0056]). Said teaches pins with Werner teaches a comb structure having a plurality of teeth as a constructional option (fig. 1 A, 1 B, [0002], [0005]-[0007]), and Pierce teaches that it is well known to use a structure of parallel holding means arranged transversally to the longitudinal direction of the pins, in between each vertical plane comprising said pins (figure 2, 3). Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the pin board taught by Wang by including pins with three sections and a locking means taught by Said, a comb structure taught by Werner, and a holding means taught by Piece in order to stabilize the pins in a direction transverse to their longitudinal direction. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
No phone call was made to request an oral election to the above restriction requirement because the restriction is considered to be complex. MPEP 812.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMEL NELSON whose telephone number is (571) 272-8174.  The examiner can normally be reached on 900 AM - 500 PM EST Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSPEH DEL SOLE can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMEL M NELSON/Examiner, Art Unit 1743

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743